            Case 3:19-cv-05282-TSZ Document 157 Filed 04/06/21 Page 1 of 2




 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE

 7
          AARON WILLIAMS,
 8                              Plaintiff,
                                                        C19-5282 TSZ
 9            v.
                                                        MINUTE ORDER
10        PILLPACK LLC,
11                              Defendant.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
           (1)    Having reviewed Plaintiff’s motion to approve the notice plan, docket
14
   no. 145, and the papers filed in support of, and in opposition to, that motion, see docket
   nos. 146–52, the parties are DIRECTED to meet and confer and to file a combined Joint
15
   Status Report (“JSR”), not to exceed twelve (12) pages in length, on or before Friday,
   April 23, 2021. The JSR shall address:
16
                  (A) Whether Little Brook Media has indicated whether and when it will
17 produce documents responsive to Plaintiff’s subpoena, including “[a]ll documents
   reflecting all data, including . . . telephone numbers, sold to Prospects [DM] by” Little
18 Brook Media during the relevant time period. See Subpoena, Ex. H to Payson Decl.
   (docket no. 150 at 63);
19
                  (B) To the parties’ knowledge, what percentage of the approximately
20 437,000 individuals’ contact data contained on the list produced by Prospects DM, but
   not contained on any list produced by Yodel Technologies LLC or Fluent Inc., were sold
21 to Prospects DM by Little Brook Media;

22

23

     MINUTE ORDER - 1
             Case 3:19-cv-05282-TSZ Document 157 Filed 04/06/21 Page 2 of 2




 1               (C) To the parties’ knowledge, whether Yodel Technologies LLC and/or
   Fluent Inc. produced all documents reflecting all individuals’ contact data that those
 2 companies sold to Prospects DM during the relevant period, or whether either company
   limited the productions to only the contact data for which the company had obtained
 3 express consent to call the individual in question;

 4               (D) Whether Plaintiff is able to compile a more accurate list of proposed
   class members to receive direct notice, based on the contact data already produced by
 5 Prospects DM, recognizing that Prospects DM’s contact data allegedly assigned a unique
   numeric code to each list of leads it used in the PillPack-Prospects DM Campaign. See
 6 Grant Decl. at ¶ 4, Ex. 34 to Sealed Motion for Class Certification (docket no. 37-17);
   and
 7
                 (E) Whether any renewed subpoena should be served on any third party,
 8 including Little Brook Media or any other lead source that was used in the
   PillPack-Prospects DM Campaign.
 9          If the parties are unable to agree to any part of the JSR, they may answer in
     separate paragraphs. No separate reports are to be filed.
10
          (2)      The Clerk is directed to send a copy of this Minute Order to all counsel of
11 record.

12          Dated this 6th day of April, 2021.

13
                                                      William M. McCool
14                                                    Clerk

15                                                    s/Gail Glass
                                                      Deputy Clerk
16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
